                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ARLEY MCCULLAR, et al.

             Plaintiffs,

v.                                                     CV No. 19-3 SMV/CG

PECOS VALLEY OF NEW MEXICO, LLC, et al.,

             Defendants.

          ORDER GRANTING UNOPPOSED MOTION FOR WITHDRAWAL
                    AND SUBSTITUTION OF COUNSEL

      THIS MATTER is before the Court on Defendant Pecos Valley of New Mexico,

LLC’s, and Defendant Daniel Good, M.D.’s Unopposed Motion for Withdrawal and

Substitution of Counsel (the “Motion”), (Doc. 89), filed November 6, 2019. In the Motion,

counsel move the Court to allow: withdrawal of Gregory D. Steinman and Paul M. Cash

of the Madison, Mroz, Steinman & Dekleva law firm; substitution of Serpe, Jones,

Andrews, Callender and Bell as counsel of record for Defendant Pecos Valley of New

Mexico; and substitution of Mann Morrow, PLLC as counsel of record for Defendant

Daniel Good. The Court, having reviewed the Motion, noting it is unopposed, and being

otherwise fully informed, finds that the Motion is well-taken and should be GRANTED.

      IT IS THEREFORE ORDERED that Gregory D. Steinman and Paul M. Cash be

allowed to withdraw from this matter, that new counsel from Mann Morrow be allowed to

enter an appearance as substitute counsel for Defendant Daniel Good, and that new

counsel from Serpe, Jones, Andrews, Callender and Bell be allowed to enter an

appearance as substitute counsel for Defendant Pecos Valley of New Mexico. Pursuant
to the November 5, 2019, telephonic status conference, new defense counsel shall

enter notices of their appearance no later than Wednesday, November 6, 2019.

      IT IS SO ORDERED.




                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
